Order entered January 10, 2013




                                            In The
                                 Court of tpptats
                          ifth istritt of gexas at allas
                                     No. 05-11-01201-CR

                           RONNIE MONTGOMERY, Appellant

                                              V.

                             TH]g STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District, Court No. 1
                                  Dallas County, Texas
                          Trial Court Cause No. F09-20347-H

                                          ORDER

      This Court previously abated this appeal so that the trial court could determine whether a
copy of the June 22, 2011 Motion to Revoke Probation exists. This Court has now received a
supplemental clerk’s record containing a copy of the June 22, 2011 Motion to Revoke Probation.
We therefore REINSTATE the appeal.